672 S.E.2d 23 (2009)
HENSLEY
v.
NATIONAL FREIGHT, et al.
No. 536A08.
Supreme Court of North Carolina.
January 2, 2009.
Tricia Morvan Derr, Charlotte, for TDY Industries.
Dennis L. Guthrie, John H. Hasty, Justin N. Davis, Charlotte, Gilbert Deitch, Atlanta, GA, for Hensley.
Kevin L. Chignell, Kathryn S. Lehman, Raleigh, for National Freight, et al.
The following order has been entered on the motion filed on the 29th day of December 2008 by Defendant for Extension of Time to File Brief:
"Motion Allowed. Defendant (TDY Industries) shall have up to and including the 12th day of January 2009 to file and serve his/her brief with this Court. By order of the Court in conference this the 2nd day of January 2009."